Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed on January 27, 2020. Claims 1-37 were presented, followed by a preliminary amendment cancelling claims 28-36. Claims 1-27,37 and are pending examination.
This application is national stage of PCT filed on 7/26/18.
Drawings
The drawings filed on 1/27/20 are acceptable. 
Specification
The title of the invention is not descriptive enough.  A new title is required that is more indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
For Claim 1:
line 9 recites “… content derived therefrom…”. It is unclear what content is derived and from where it is derived. Clarification is required;
line 11 recites “… content via core and/or…”. This language is unclear and appears incomplete since it is not know which “core” it is referring to.
lines 10-11 recite “and/or”, and it is unclear whether the claims require both claim elements or if they are to be interpreted in the alternative.  Applicant cannot claim both “and” and “or” as they are not synonymous, and one cannot have a simultaneous occurrence of both “and” and “or”. The specification fails to provide any explanation regarding this limitation. Furthermore, given the broadest reasonable interpretation, the language “or” renders the alternative option which follows it (or precedes it) as optional.  For the purposes of examination, the elements have been construed in the alternative only. Clarification is required.
Dependent claims have repeated recitations of “and/or” and are thus rejected based upon the same rationale as given for the rejection of claim 1 lines 10-11.
For claim 2:
Lines 1 & 3 recite “the computational complexity”. There is insufficient antecedent basis for this limitation in the claim;
Lines 2 & 4 recite “… for generating the encoded content”. This implies that there was a previous generating step but there is no prior mention of “generating”. Furthermore it is unclear if these two generatings are the same or different encoded content.
Claim 3 lines 4-5 recites “notably for storing… for adaptive bit rate”. The language of this entire limitation is unclear. It is unclear how media content is stored in versions and permutations.
Claim 5 lines 7-9 recites “network coding notably … to the client”. The language of this entire limitation is unclear. It is unclear how the word “notably” relates to the claim, “deterministic mapping the transformed content” is unclear, “or to” does not seem to fit grammatically in the limitation, and “into a representation” is unclear what it refers to.
Claim 37 is a slight variations of claim 1 and suffers the same deficiency. It is therefore rejected based upon the same rationale. 
Dependent claims 2-27 inherit the deficiencies of the parent claim 1, and are thus rejected based upon the same rationale.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Musser et al (US Publication 20130308699).
In reference to claim 1, Musser teaches a method for providing media content within a media distribution network (see at least paragraph 3, which teaches AV content delivery over a network); 
wherein the media distribution network comprises a core network with at least one core storage unit and at least one edge network coupled to one or more clients (see at least paragraph 23, which teaches core CDN network and edge server 102 coupled to clients 103/104); 
wherein the method comprises
transforming source media content into an interim format, thereby providing transformed content; storing the transformed content on at least one core storage unit; (see at least paragraph 25 lines 1-6, which teaches pre-processed files as partially encoded files and then stored in the origin server 101)
receiving a request for the source media content from a client; (see at least paragraph 24 lines 1-2, which teaches client request for content)
encoding the transformed content or intermediate coded content derived therefrom into encoded content suitable for transmission over the core and/or the edge network; (see at least paragraph 27 lines 1-6, which teaches encoding the pre-processed file into a transport stream chunk for transmission) and
sending the encoded content via core and/or the edge network to the client (see at least paragraph 27 lines 9-12, which teaches sending the transport stream chunk to the client over the network).
In reference to claim 2, this is taught by Musser, see at least second half of paragraph 30 and see paragraph 31 and paragraph 35 lines 8-13 which teaches the computation processing is performed in two steps thus reducing the complexity required for one step.
In reference to claim 3, this is taught by Musser, see at least paragraph 25 which teaches storing preprocessed and segment files utilizing edge servers in a manner that reduces the storage amount of the original asset file.
In reference to claim 4, this is taught by Musser, see at least paragraph 25 lines 3-11 which teaches storing preprocessed files at core origin servers.
In reference to claim 6, this is taught by Musser, see at least paragraph 31 which teaches quantizing coefficients for encoding the content.
In reference to claim 8, this is taught by Musser, see at least paragraph 41 lines 1-6,10-13 which teaches another request as client feedback that requests encoding at another bitrate and then the content is encoded at that another bitrate.
In reference to claim 9, this is taught by Musser, see at least paragraph 41 lines 1-6,10-13 which teaches encoding at another bitrate and then the content is encoded at that another bitrate.
In reference to claim 10, this is taught by Musser, see at least paragraph 41 lines 1-6,10-13 which teaches another request as client feedback that requests encoding at another bitrate.
In reference to claim 11, this is taught by Musser, see at least paragraph 41 lines 10-13 which teaches another request as client feedback that requests encoding at another bitrate.
In reference to claim 12, this is taught by Musser, see at least paragraph 41 lines 10-13 which teaches another request as client feedback that requests encoding at another bitrate.
In reference to claim 14, this is taught by Musser, see at least paragraph 41 lines 10-13 which teaches another request as client feedback that requests encoding at another bitrate.
In reference to claim 15, this is taught by Musser, see at least paragraph 41 lines 1-6,10-13 which teaches another request as client feedback that requests encoding at another bitrate and then the content is encoded at that another bitrate.
In reference to claim 16, this is taught by Musser, see at least paragraph 41 lines 1-6,10-13 which teaches another request as client feedback that requests encoding at another bitrate and then the content is encoded at that another bitrate, and paragraph 43 lines 15-18 which teaches plurality of clients.
In reference to claim 17, this is taught by Musser, see at least Figure 1 and paragraph 23 lines 2-8 and paragraph 34 lines 6-11, which teaches multiple edge servers for encoding and transmitting the content.
In reference to claim 18, this is taught by Musser, see at least Figure 1 and paragraph 23 lines 2-8 and paragraph 28 lines 8-14, which teaches multiple edge servers for storing, encoding and transmitting the content.
In reference to claim 19, this is taught by Musser, see at least Figure 1 and paragraph 35 lines 1-9, which teaches the edge servers each encoding at a particular quality level.
In reference to claim 20, this is taught by Musser, see at least paragraph 41 lines 1-6,10-13 which teaches another request as client feedback that requests encoding at another bitrate and then the content is encoded at that another bitrate.
In reference to claim 22, this is taught by Musser, see at least paragraph 30 and paragraph 43 lines 9-15 which teaches preprocessing which includes metadata for guiding the encoding of the content.
In reference to claim 23, this is taught by Musser, see at least paragraph 33 which teaches quantizing to generate a file at a requested bit rate.
In reference to claim 24, this is taught by Musser, see at least paragraph 41 lines 1-6,10-13 which teaches another request as client feedback that requests encoding at another bitrate.
In reference to claim 25, this is taught by Musser, see at least paragraph 42 which teaches improving user experience based on the adjusted bitrate.
In reference to claim 26, this is taught by Musser, see at least paragraph 30 lines 8-10 which teaches audio data and paragraph 31 which teaches transformed content based on parameter data.
In reference to claim 27, this is taught by Musser, see at least paragraph 32 lines 1-4 and paragraph 33 lines 6-15 which teaches encoding the audio based on the same bitrate.
Claim 37 is slight variations of rejected claim 1 above, and is therefore rejected based on the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Musser et al (US Publication 20130308699) in view of Narasimha (US Publication 20170126852).
In reference to claim 5, this is taught by Musser, see at least paragraph 25 lines 1-11 which teaches performing encoding prior to storing the content, and map caching the file for improved subsequent conversion into a transport stream packet. Musser fails to explicitly teach random linear network coding. However, Narasimha teaches intermediary device performing linear network coding on content for transmission (see Narasimha, at least Abstract and .

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Musser et al (US Publication 20130308699) in view of Xiang et al (US Publication 20140023196).
In reference to claim 7, Musser fails to explicitly teach transformed content based on MDCT or QMF. However, Xiang teaches encoding streams using MDCT or QMF (see Xiang, at least paragraphs 77 and 113). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Musser based on the teachings of Xiang for the purpose of utilizing proven and efficient coding techniques for stream transmission.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Musser et al (US Publication 20130308699) in view of Risberg et al (US Publication 20150100991).
In reference to claim 13, Musser teaches the feedback as taught in claim 8 abopve. Musser fails to explicitly teach  the client comprises one or more sensors configured to provide sensor data regarding the rendering environment of the client; the one or more sensors notably comprises a light sensor and/or an acoustic sensor and/or a biosensor; and the feedback data comprises and/or is based on the sensor data. However, Risberg teaches rendering media streams over a network where audio and light sensors are configured to collect sensor data and adjust the media rendering based on the sensor data (see Risberg, at least paragraphs 20,21,30). It would have been obvious before the effective filing date of the claimed invention for one of ordinary .

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Musser et al (US Publication 20130308699) in view of Huang et al (US Publication 20110274026).
In reference to claim 21, Musser fails to explicitly teach at least partially decoding the encoded content using a decoding unit of the media distribution network to provide at least partially decoded content; and sending the at least partially decoded content to the client. However, Huang teaches data transmission via relay nodes where the relay nodes decode the data thus making decoded data and sending the decoded data to a user device (see Huang, at least paragraph 118 lines 8-15). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Musser based on the teachings of Huang for the purpose of utilizing intermediary resources and preserving user device resources.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
December 2, 2021